Citation Nr: 0710152	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  05-29 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for vertigo.

5.  Entitlement to service connection for a low back 
disorder.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active military service from June 1963 to 
June 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from July 2003 and August 2005 rating decisions 
from the above Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  The veteran has not submitted or identified competent 
medical evidence of a nexus between his currently diagnosed 
skin disorders and any event or incident during his active 
military service.  

2.  In rating decisions dated in July 2003 and August 2005, 
the RO denied service connection for hearing loss, tinnitus, 
vertigo and a low back disorder.  The veteran appealed the 
decisions.

3.  In April 2007, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that he wished to withdraw his appeal for hearing loss, 
tinnitus, vertigo and a low back disorder.




CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  The criteria for withdrawal of a Substantive Appeal, as 
to the issues regarding hearing loss, tinnitus, vertigo and a 
low back disorder, by the appellant (or his or her 
representative) have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, 20 Vet.App. 537 (2006).  

In letter dated in July 2003, the RO informed the veteran of 
its duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  The letter 
informed him that VA would obtain all relevant evidence in 
the custody of a Federal department or agency, including VA, 
the service department, the Social Security Administration, 
and other pertinent agencies.  He was advised that it was his 
responsibility to send any other medical records supporting 
his claim, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
specifically asked to provide "any evidence in your 
possession that pertains to your claim." 

The Board finds that the contents of the above letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  In an August 2006 SOC, he was 
provided with an additional 60 days to submit more evidence.  
Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  In addition, it appears that 
all obtainable evidence identified by the veteran relative to 
his claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claim for service connection for a skin 
disorder is being denied, any such questions are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

Service medical records (SMRs) show that in June 1964, the 
veteran was treated for mild pruritis and cracked skin 
between the toes.  In March 1996, a sebaceous cyst was 
removed from the anterior aspect of his right leg.  However, 
the episode was apparently acute and transitory in nature and 
resolved with treatment, as there are no subsequently dated 
SMRs on file reflecting further complaints, evaluation, or 
treatment during his remaining time in service.  At his 
separation physical in April 1966 clinical evaluation of the 
skin was within normal limits with the exception of a scar on 
right calf region.  Although the veteran noted a history of 
sebaceous cyst removal, the examining physician provided no 
further summary or elaboration, and there was no diagnosis of 
a chronic skin disorder.  

Post-service treatment records from 1990 to 2005 document 
ongoing treatment for multiple skin disorders variously 
diagnosed as seborrheic keratosis, psoriasiform dermatitis, 
actinic keratoses and psoriasis.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2006).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim is focused upon (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2006).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

As noted previously SMRs reveal that the veteran was seen for 
various acute skin problems involving the feet and right leg 
which then resolved with treatment, as they were not present 
at the time of his medical examination for separation from 
service in 1966.  As such, those records do not affirmatively 
establish that a chronic skin disorder had its onset during 
military service.  

Post-service, the record is void of any treatment for a skin 
disorder until 1990, more than 20 years after service.  The 
Board is cognizant of the examiner's statement made in 2006, 
which indicates that the veteran has had psoriasis since the 
1960's.  However, the Board finds that this statement is of 
little or no probative value.  As previously noted, the 
objective evidence is silent with regard to any complaints of 
or treatment for a skin disorder until many years post 
service.  Evidence of a prolonged period without medical 
complaint can be considered as a factor, along with other 
factors concerning the veteran's health and medical treatment 
during and after military service.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  Additionally, although the 
treatment records document ongoing treatment for various skin 
disorders, not one of these treatment records suggests that 
the veteran's claimed symptomatology originated during 
military service.  In light of the aforementioned, the Board 
finds that the veteran's statements are inconsistent with the 
objective evidence of record, and, therefore, are not 
credible.  Moreover, the examiner's 2006 statement is of 
little or no probative value.  The report has limited 
probative value as it is merely a recitation of the veteran's 
self-reported and unsubstantiated history.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of 
lay history is not transformed into medical evidence simply 
because it was transcribed by a medical professional).  The 
veteran has not brought forth any competent, credible 
evidence that would establish a nexus between his current 
skin disorders and military service.  Based upon the 
foregoing, the Board must conclude that the evidence of 
record does not demonstrate a causal link or nexus between 
any skin disorder and military service.  Consequently, the 
veteran's claim for service connection must be denied.  

The preponderance of the evidence is against the claim, and 
the benefit-of-the-doubt doctrine is not applicable.  
38 U.S.C.A. § 5107(b);Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).


IV. Dismissed Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  

In a statement received by the Board on April 2, 2007, the 
veteran indicated that he wished to discontinue his appeal as 
to the issues of hearing loss, tinnitus, vertigo and a low 
back disorder.  This statement constitutes written withdrawal 
of the substantive appeal with regard to these matters.  
Hence, there remains no allegation of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the claims, and they must 
therefore be dismissed, without prejudice.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b),(c).


ORDER

Service connection for a skin disorder is denied.  

The appeal as to entitlement to service connection for 
bilateral hearing loss is dismissed.

The appeal as to entitlement to service connection for 
tinnitus is dismissed.  

The appeal as to entitlement to service connection for 
vertigo is dismissed.

The appeal as to entitlement to service connection for a low 
back disorder is dismissed.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


